Citation Nr: 1142030	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to December 1985 and from March 1989 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran testified before an RO Decision Review Officer (DRO) at a hearing at the RO in August 2008.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in April 2011 for further development and adjudicative action.  The case has been returned for further appellate review as all ordered development has been completed.

The Board notes that the Veteran called the AMC and asked to withdraw his appeals, as he receives a 100 percent disability rating.  Unfortunately, the withdrawal was not in writing or noted during hearing testimony so the appeal must continue.  38 C.F.R. § 20.202 (2011).

The Veteran was awarded a total disability rating based on individual unemployability (TDIU) in a March 2009 rating decision.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current back disability is not related to active duty, any incident of active duty, is not due to or aggravated by any service-connected disability, and arthritis of the spine did not manifest within one year of active duty.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a Decision Review Officer hearing in August 2008.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the record on appeal shows that the scope of the claim reasonably encompasses any orthopedic, muscular, and/or neurological disorder of the low back, to include the lumbosacral spine.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88  (2009). 

The Veteran here has raised two alternative theories of entitlement in support of his claim.  First, he contends that a low back disorder began during service.  In the alternative, he contends that a low back disorder is secondary to his service-connected shin splint disability. 

The service treatment records fail to reveal any complaints or treatment referable to a back disorder, and physical examinations associated with the service treatment records reflect a normal spine.  

Post-service, a private treatment record dated January 2000 indicates that the Veteran had lower back pain after falling flat on his back while playing hockey.

A July 2001 VA treatment note indicates that the Veteran was involved in a car accident with a spinal cord contusion in the lumbar area.  In an August 2001 private treatment, he complained of significant pain in his lower back from the motor vehicle accident.  An August 2001 VA back MRI indicated spina bifida oculta at L5 with significant degenerative changes at the L5-S1 level bilaterally with lesser amounts of degenerative changes at the 4-5 level.

A February 2003 VA treatment note referenced an x-ray of the lumbosacral spine.  That study revealed thoracolumbar scoliosis convex right with otherwise normal alignment; no evidence of fracture or subluxation; and symmetric sacroiliac joints.  A private February 2003 treatment note indicates that the Veteran injured his back in a motor vehicle accident two years prior.  The Veteran had sought treatment in February 2003 because he had re-injured his back pushing a car in the snow.

VA and private treatment records indicate that the Veteran again complained of back pain beginning in 2007.  In December 2007, an MRI revealed slight degenerative changes at L4-5.  In a January 2008 VA treatment note, the Veteran reported low back pain for the previous fourteen years, with no known injury.  An additional January 2008 treatment note indicates that the Veteran had a back injury during service but that he was told not to tell anyone about it.  He indicated a history of continuous back symptomatology since that time.  A February 2008 VA treatment note indicates that the Veteran's history suggested bilateral sacroiliac inflammation, chronic.

The Veteran underwent a VA examination in May 2008.  He related that he had back pain during active service but did not seek treatment.  The VA examiner opined that the Veteran had sacroiliitis that was not the direct or proximate result of the service-connected bilateral shin splints and that there is no medical reason why shin splints would result in sacroiliitis. 

The Veteran was afforded an additional VA examination in July 2011.  He claimed that he had back pain during service that went unreported, though he did not recall any single, specific traumatic incident to his back in service.  He was diagnosed with degenerative disk disease of the lumbar spine, which had not been caused or aggravated by his service-connected shin splints and was not caused by any injury, event or illness that occurred during active duty.  In this regard, the examiner noted that there was no entry of in-service back problems although there are numerous entries of the Veteran being seen for shin splint pain.  The examiner opined that the Veteran's back disability was due to the recurrent stresses and strains on his back in post-service civilian life, to include his work as a truck driver during which he sat for long periods in bumpy conditions.  The examiner additionally observed that there was no anatomic or pathologic or physiologic mechanism by which shin splints would either cause or aggravate the Veteran's back disability.

Taking all of the evidence into account, the Board must find that the Veteran's statements concerning a back problem sustained in service that has been chronic are not credible and have no probative value.  It is well documented that he had two post-service injuries, one in 2000 and one in 2001, with no prior complaints of back problems.  The Board additionally notes that in January 2008, the Veteran indicated a fourteen-year history of back problems.  However, statements submitted to the RO after the Veteran's initial claim and receipt of VCAA notice indicate that he had back problems in service which continue to the present time.  The Veteran also did not offer up a history of his numerous back injuries when questioned concerning relevant history in the context of VA examinations.  The Board additionally notes that he had significant treatment for his shin splints in service but related he was told to not admit to back problems while on active duty.  This simply does not make sense.  Rather, it is much more reasonable to expect that, if he was seeking treatment for his feet, that he would have raised complaints as to back problems as well, if he were indeed experiencing such symptoms.  Had he done so, the record would more greatly support his contentions.  

In sum, because of the Veteran's inconsistent statements when receiving treatment versus when attempting to obtain VA benefits, and due to the lack of any complaints or findings of a back disorder in service or in the approximately ten years post-service, render his contentions as to the in-service onset of his back condition not credible.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence).  

In light of the above, the Board finds the Veteran's contentions as to experiencing back pain in and since service to be not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Again, the Board finds that service connection for the Veteran's back disability must be denied as the preponderance of the evidence is against a finding that the back disability is related to active duty, any incident of active duty or any service-connected disability and did not manifest within one year of active duty.   Indeed, there is no competent evidence linking the Veteran's current back disability to any incident of active service or to his service-connected bilateral shin splints.  There is additionally no competent evidence which indicates that the Veteran had degenerative joint disease within one year of active service.  Additionally, the record does not establish a continuity of back symptoms.  Rather, the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment for years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, as discussed above, the Board cannot find the Veteran's contentions concerning a chronic back disability that began in service as being credible.  Thus, continuity has not been shown, either by the clinical record or by any other credible evidence.  

Also, the medical evidence of record does not relate any current back problems to active service.  Indeed, VA medical opinions, offered following examination of the Veteran and after a review of the relevant records, indicate that the current disorder is less likely than not related to any incident of service and is not related to or aggravated by the Veteran's service-connected bilateral shin disability.  The rationales were clearly articulated and were based on evidence found in the claims file.  Again, the Board stresses that there was no treatment for back problems in service or for many years thereafter.  For these reasons, these opinions are deemed highly probative and they have not been refuted elsewhere in the record.  

The Veteran may himself believe that his back disability is related to his service-connected shin splints.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the complicated medical question of the interrelatedness of one disability with causing or aggravating another, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disability is related to active service or any service-related disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a back disability is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


